DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 12/21/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and 5, and added new claim 21.  Claims 1-2, 5-11, and 21 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 20090221111).
As to claim 1, Frolov is directed to a solar cell (Figures 12 and 17) comprising:
An active photoabsorbing surface (PV module, 1720); 
A plurality of contacts (solder bumps/conductive epoxy, 1715/1725; paragraph 0062); and
A plurality of three-dimensional contacts (1711) formed on the plurality of contacts (1715/1725) and spaced so that radiation in incident on a portion of the active photoabsorbing surface (see configuration in Figure 8 which shows incident light at 730 and corresponding text paragraph 0051), where at least one three-dimensional contact comprises:
A triangle cross-section (as shown in Figure 8 and also as an option in Figures 4 and 6) with a height (h) substantially perpendicular to a region of the active photoabsorbing surface (see F8) covered by the contact (contacts shown in Figure 17) on which the at least one three-dimensional contact is formed (F17) and a base substantially parallel to the covered region (F8 shows specific configuration of triangular contacts which are shown perpendicular to the absorbing surface; paragraph 0057); 
At least one surface that redirects radiation in incident on the surface of the three-dimensional contact onto the active photoabsorbing surface (Figure 8 shows incident light, 730, which redirects to photoabsorbing surface (see paragraph 0051); 
Wherein the at least one three-dimensional contact has a width and a height of the triangular cross-section (paragraph 0051); 
Wherein at least a portion of the base of each of the three-dimensional contacts is in contact with the photoabsorbing surface (as shown in Figure 17 the base of 1711 is, at least, in electrical contact with the photoabsorbing surface by solder bumps/conductive adhesive 1715/1725; paragraph 0062).
 	Frolov does not explicitly teach the three-dimensional contact having a width that is smaller than the height of the triangular cross-section though it is noted that Figure 8 shows a configuration in which this is true, it is not expressly considered that these figures are drawn to scale.  
	However, Frolov is directed to these contacts being optically transparent (abstract) and discloses configuring the contact (filled grooves) and teaches the height of the triangle (h) and the pitch (d) modify the optical transparency of the contact (paragraph 0051).
	Therefore, it would have been within purview of a skilled artisan reading the Frolov reference as a whole to modify the base/width, height, and pitch of the contact/filled groove to achieve the desired optical transparency.  Specifically a width that is smaller than the height.
	Regarding claim 2, the reference teaches the at least one three-dimensional contact comprising a reflective coating material (paragraph 0068 teaches a reflecting grid and paragraph 0049 teaches a high conductive metal such as Ag, Cu, Au, Al which are well known and widely understood to be reflective).
	Regarding claim 6, the prior art teaches the at least one three-dimensional contact comprising a conductive ink (paragraph 0033).
Regarding claim 7, the prior art teaches the triangle cross-section having a height (h; paragraph 0051-0053) but fails to teach the height being at leas 7 microns.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Further, the prior art teaches that when d>>h there is a critical angle ß for reflection and therefore, it would have been obvious to select an appropriate height for the contact to achieve a desired optical transparency (achieved by controlling the critical angle at which reflection to the photoabsorbing surface) with a reasonable expectation of success.
Regarding claim 8, the prior art teaches a base width and height of the triangle cross-section (see Figure 8) but fails to teach the base width being 2.5 microns and the height being 7 microns.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Further, the prior art teaches that when d>>h there is a critical angle ß for reflection and therefore, it would have been obvious to select an appropriate base width and height for the contact to achieve a desired optical transparency (achieved by controlling the critical angle at which reflection to the photoabsorbing surface) with a reasonable expectation of success.
Regarding claim 9, the prior art teaches the three-dimension al contact having a triangle cross section but is silent as to the specific type of triangle.  However, it is clear upon reading the reference as a whole that Frolov is not wholly concerned with the specifics of the shape of the three-dimensional contact (filled grid) and show a plurality of shapes (Figure 4 and 6).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to select the appropriate type of triangle (equilateral, isosceles, right, etc.) that still provides the required optical transparency (abstract) with a reasonable expectation of success (see KSR rationale (e)).
Regarding claim 10, the prior art teaches making the three dimensional contacts (filled grid components) optically non-blocking (0005) which approaches 100% transparency and overlaps the cited range of at least 99.96% transparency.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 20090221111) as applied to claim 1 above, and further in view of Gangopadhyay (Front grid design for plated contact solar cells).
	Regarding claim 11, the prior art fails to teach the sheet resistance of the solar cell.  
	Gangopadhyay is directed to front contact design for solar cells and teaches that the front contact design is optimized by two contradictory criteria, (a) minimizing resistive loss by increasing width and height and (b) minimizing optical loss by decreasing width (page 399, Introduction section, first paragraph). 
Therefore, a skilled artisan desiring to both lower optical shadow loss and lower series resistance would have been motivated to combine the known triangle contracts (Figure 2) with an increased aspect ratio (height/width) achieved by increasing the height or decreasing width.  The teaching of Gangopadhyay indicates increasing height and decreasing width to achieve minimal optical and resistive losses and therefore a skilled artisan would arrive at a contact with a width smaller than a height.  The combination of references therefore renders obvious the selection of specific type of triangle (specifically isosceles) with a reasonable expectation of success and without undue experimentation. 
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 20090221111) as applied to claim 1 above, and further in view of Shibata (US 5122215).
Regarding claims 5 and 21, Applicant is directed above for a full discussion of Frolov as applied to claim 1.  The reference teaches three-dimensional contacts that are reflective (paragraph 0068 teaches a reflecting grid and paragraph 0049 teaches a high conductive metal such as Ag, Cu, Au, Al which are well known and widely understood to be reflective) but fails to teach the contact(s) being formed from a non-conductive gel coated in a reflective material, wherein the non-conductive gel is a silica sol gel and the reflective material is silver.
Shibata is directed to connective members comprising colloidal silica with silver powder for solar cell electrodes (column 1, line 50 to column 2, line 2) to create a final product structurally equivalent to that of the instant claims that can handle fine pitches of circuit pattern (column 1, lines 6-10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize connective members comprising colloidal silica with silver powder for solar cell contacts in Frolov’s device to create contacts that can handle fine pitches or circuit pattern, as taught by Shibata.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-11, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection are presented due to Applicant’s amendments.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726